DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 09 October 2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Objection: Patentable Subject Material
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Status
Claim 21 is newly added.
Claim 10 is cancelled.
Claims 1-9 and 11-21 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2015/0306008 A1), in view of Wang (Nanoscale Res. Lett. 2018; 13: 202, 1-9; published online 09 July 2018) and “Reaction Rates” (Downloaded 06-26-2020 from: https://chem.fsu.edu/chemlab/chm1046course/rates.html; dated Feb. 1, 2001). 
For claim 1, Yuan teaches a method of making the zinc lysine chloride complex [Zn(C6H14N2O2Cl]+ Cl- from zinc oxide and lysine hydrochloride in an aqueous solvent (pg 12, Example 1, [0151]-[0152]). Yuan teaches the amino acid is lysine as the hydrochloride salt ([0151]), reading on claims 2 and 3. Yuan teaches the zinc lysine chloride complex has the formula [Zn(C6H14N2O2Cl]+ Cl-, reading on the formula Zn(Lys)2Cl2 recited in claims 4 and 5.
For claim 6, Example 1 teaches water as reaction solvent. 
For claim 11, Yuan teaches ethanol acts as an antisolvent to precipitate the product (Example 1). While the ethanol is not present for the entire timeframe of prima facie obvious in the absence of new or unexpected results. See MPEP 2144(IV)(C). 
For claim 13, Yuan teaches drying by heating in an oven to evaporate the solvent ([0151]). Yuan teaches isolating the complex as a powder by precipitating with ethanol (0151]), reading on claims 14 and 15. Yuan teaches a reaction time of 12 hours ([0151]), reading on claim 16.
For claim 18, Yuan recites a method wherein the molar ratio of zinc oxide to amino acid hydrohalide is from 1:1 to 3:1 (pg 3, [0032]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 19, Yuan teaches the zinc-amino acid-halide complex according to claim 1 (see citation above). For claim 20, Yuan teaches an oral care or personal hygiene product comprising the complex recited in claim 19 (Abstract).	Yuan does not teach adding a polyol to the claimed method, or a method where the reaction is substantially complete after less than 6 hours as recited in claim 17.
Wang and “Reaction Rates” teaches the missing elements of Yuan.
Wang teaches zinc oxide nanoparticles are prepared in a solution comprising glycerol and water, with glycerol acting as a stabilizer of the nanoparticles to prevent the agglomeration of the nanoparticles (pg 1, second column, e.g. lines 10-13). Wang also teaches this method of producing zinc oxide nanoparticles can also be carried out with alternative polyol solvents such as 
For claim 9, Wang teaches glycerol, a triol.
“Reaction Rates” teaches a solid comprising small particles will react faster due to increased surface area per mass (pg 2, “How does surface area affect a chemical reaction?). For claim 17, one of ordinary skill would expect a reaction time faster than that taught by Wang since Wang teaches disaggregated zinc oxide nanoparticles which can be optimizes for a more rapid reaction.
A person of ordinary skill would have been motivated to include a polyol to the method of Yuan, in view of Wang and “Reaction Rates”. A person of ordinary skill would have been motivated to add a polyol such as glycerin as a co-solvent in the method of Yuan because Wang teaches that the addition of a polyol such as glycerin is useful as a stabilizing agent to prevent agglomeration of zinc oxide nanoparticles, and “Reaction Rates” teaches that small particles, that is, disaggregated particles, of a solid reagent react faster than larger particles since the ratio of surface area per mass is increased and reactions of solids and liquids occur on the surface of the solid. As for the amounts of polyol required by claims 7 and 8, and the reaction time recited in claim 17, a person of ordinary skill in the art would have been motivated to adjust the amount of glycerin or other polyol in the solvent system to optimize the particle size and morphology of the particles to 


Examiner’s Reply to Attorney Arguments
The remarks of 09 October 2020 have been fully considered.  However, the rejection of claims 1-9 and 11-20 under 35 U.S.C. § 103 as unpatentable over the cited references is maintained.

1. Rejection of claims 1-9 and 11-20 under 35 U.S.C. 103 over Yuan, Wang, and “Reaction Rates”
The applicant argues that Wang is specifically directed to a unique problem of zinc oxide nanoparticles, not zinc oxide generally.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Wang is considered applicable to the presence of glycerol in an aqueous solution comprising zinc oxide nanoparticles for the following reason: if, arguendo, the agglomeration of the ZnO particles only occurs for nanoparticles, nanoparticles of ZnO will inevitably be formed during the course of the reaction. That is, as larger particles of ZnO dissolve at a given rate in solution, they will eventually be nano-sized and will agglomerate as taught by Wang. Agglomerated particles would be expected to dissolve more slowly due to decreased surface available to contact the solvent. Wang, as discussed above, 
The applicant argues that Wang is directed to the formation of zinc oxide nanoparticles, under very specific highly concentrated and highly alkaline conditions, not to the use of zinc oxide as a reactant in chemical synthesis.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Wang, as best understood by the Examiner, is directed generally to the physical properties of zinc oxide nanoparticles in aqueous systems and aqueous-diol systems where the diol is glycerol (Title), or more generally, ethylene glycol, diethylene glycol, 1,3-propanediol, and 1,4-butanediol (Background, pg 1, right column). 
The applicant argues that Wang teaches highly concentrated solutions that are also highly alkaline. While the Examiner agrees that Wang teaches highly concentrated solutions that are also highly basic in order to increase the rate of product formation, the claims do not recite either a concentration of the zinc oxide or a required pH of the method. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that, even if, arguendo, the skilled artisan would assume that glycerol would stabilize zinc oxide against agglomeration in a system such as applicant’s claimed reaction system, this would only have an effect on the rate of reaction if applicant’s rate limiting step occurred on the surface of heterogeneous zinc oxide particles. As Reaction Rates notes, “Powders react 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the addition of glycerin would be expected to increase the rate of the transition of zinc oxide from solid phase to solution phase, thus increasing the rate of the reaction by having a greater amount of zinc oxide in solution. 

2) Allegations of unexpected results described in the disclosure at ¶ [0015]
As set forth in ¶ [0015] of the disclosure:


    PNG
    media_image1.png
    148
    869
    media_image1.png
    Greyscale


As discussed in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 2Cl]Cl in either anhydrous glycerol (Example 1) or 30% w/w water to glycerol (Example 2). No examples of diols, triols, or polyols other than glycerol are disclosed.
	
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612